NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                                 JUAN P., Appellant,

                                           v.

           DEPARTMENT OF CHILD SAFETY, J.P., E.P., Appellees. 1

                                No. 1 CA-JV 14-0241
                                    FILED 3-10-2015


              Appeal from the Superior Court in Maricopa County
                                No. JD23310
                   The Honorable Cari A. Harrison, Judge

                                     AFFIRMED


                                      COUNSEL

Law Office of Anne M. Williams, P.C., Tempe
By Anne M. Williams
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Michael F. Valenzuela
Counsel for Appellees




1The caption has been amended to safeguard the children’s identities
pursuant to Administrative Order 2013-0001.
                            JUAN P. v. DCS, et al.
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Michael J. Brown joined.


T H U M M A, Judge:

¶1            Juan P. (Father) challenges the superior court’s order
terminating his parental rights to children J.P. and E.P., arguing the court
erred in finding he failed to remedy the circumstances that caused the
children to be in an out-of-home placement and that termination was in the
children’s best interests. Because the record supports the superior court’s
findings, the order is affirmed.

                 FACTS2 AND PROCEDURAL HISTORY

¶2            Father is the biological father of J.P., born in 2006, and E.P.,
born in 2008. In early 2013, the Department of Child Safety (DCS) took J.P.
and E.P. into care after learning the children were exposed to domestic
violence and their home lacked running water, and after Father failed to
participate in a requested drug test. DCS filed a dependency petition,
alleging neglect and substance abuse as to Father.

¶3            In April 2013, the children were found dependent as to Father
after he denied the allegations but submitted the issue to the superior court,
and the court adopted a family reunification case plan. The court ordered,
and Father agreed to participate in, domestic violence and substance abuse
counseling, random drug testing and parent-aide services. For the first 11
months of the case, Father intermittently participated in some services. At
DCS’ request, in January 2014, the court then changed the case plan to
severance and adoption. DCS filed a motion to terminate Father’s parental
rights that, as amended, sought termination based on 9- and 15-months
time-in-care, abandonment and substance abuse.




2This court views the evidence in a light most favorable to sustaining the
superior court’s findings. See Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz.
205, 207 ¶ 2, 181 P.3d 1126, 1128 (App. 2008).



                                       2
                            JUAN P. v. DCS, et al.
                            Decision of the Court

¶4             In February 2014, Father failed to comply with his release
conditions in a pending criminal matter and was jailed until June 2014.
Upon his release, Father participated in some services. At an August 2014
adjudication, the superior court received evidence, heard testimony from
Father and a DCS caseworker and heard argument. The superior court later
granted the motion and terminated Father’s parental rights to the children
based on substance abuse (alcohol) and time-in-care grounds. This court
has jurisdiction over Father’s timely appeal under Arizona Revised Statutes
(A.R.S.) sections 8-235, 12-120.21(A)(1) and -2101(A)(1) and Arizona Rules
of Procedure for the Juvenile Court 103–04 (2015).3

                                DISCUSSION

¶5              As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground in
A.R.S. § 8-533 has been proven and that termination is in the children’s best
interests. Linda V. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 76, 78 ¶ 6, 117 P.3d
795, 797 (App. 2005). Because the superior court “is in the best position to
weigh the evidence, observe the parties, judge the credibility of witnesses,
and resolve disputed facts,” this court will affirm an order terminating
parental rights so long as it is supported by reasonable evidence. Jordan C.
v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18, 219 P.3d 296, 303 (App. 2009)
(citation omitted).

I.     The Superior Court Did Not Err In Terminating Father’s Parental
       Rights Based On Time-In-Care.

¶6             On appeal, Father challenges the termination of his parental
rights on the time-in-care grounds contained in A.R.S. § 8-533(B)(8)(a) (9
months) and -533(B)(8)(c) (15 months). Father does not contest the length of
the children’s out-of-home placement or the finding that DCS made diligent
efforts to provide appropriate reunification services. See A.R.S. § 8-
533(B)(8)(a), (c). Instead, Father claims DCS failed to prove that (1) he
“substantially neglected or wilfully refused to remedy the circumstances
that cause the child to be in an out-of-home placement,” A.R.S. § 8-
533(B)(8)(a) (9 months) and (2) that he was “unable to remedy the
circumstances” causing the out-of-home placement and that there is “a
substantial likelihood” that he “will not be capable of exercising proper and
effective parental care and control in the near future,” A.R.S. § 8-533(B)(8)(c)
(15 months). Although Father argues DCS “failed to prove that he was


3Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                        3
                           JUAN P. v. DCS, et al.
                           Decision of the Court

unable to remedy the circumstances that had caused the removal of his
children” or that he “would not be capable of exercising proper and
effective parental care and control for the children in the near future,” the
record supports the superior court’s finding that termination was
appropriate based on time-in-care.

¶7            Father testified that he knew he needed to participate in
services offered to him, including parent-aide services, drug testing and
counseling for substance abuse and domestic violence. Father, however,
failed to successfully participate in these services, which were designed to
remedy the circumstances causing the children to be in an out-of-home
placement for nearly a year and a half.

¶8            Father     failed    to    complete     parent-aide     services
notwithstanding two referrals. After the first referral in March 2013 and the
assignment of a parent-aide in May 2013, Father failed to attend four intake
sessions, resulting in the referral being closed in July 2013. After a second
referral in November 2013, Father participated for approximately two
months. Then his participation declined and he was incarcerated in
February 2014 for approximately four months. Given this lack of
participation, and after a psychological consultation, DCS did not make a
third referral after Father’s release given concerns that visits could be
harmful to the children.

¶9            Father also failed to satisfactorily participate in random drug
testing. The evidence presented indicated that Father showed up for only
24 out of 120 DCS-required random drug tests despite knowing what was
required of him. When he did test, Father tested positive for
methamphetamine in May and September of 2013; Father also admitted
using methamphetamine in 2013. Father also tested positive for alcohol use
three times. The last test that he participated in, occurring in late June 2014
and less than two months before trial, was positive for both alcohol and
marijuana. Father then failed to test again, although directed to do so nine
additional times.4

¶10          Father admitted that he knew he needed to go to DCS-
required substance abuse and domestic violence counseling. Although
offering a certificate that he completed a 12-hour “Alcohol Chemical
Treatment Series” just before trial, Father admitted he never completed
DCS-required substance abuse treatment, notwithstanding five referrals by


4These facts negate Father’s claim on appeal that he has been “clean of all
substance abuse since 2013.”


                                      4
                            JUAN P. v. DCS, et al.
                            Decision of the Court

DCS. For the most recent referral, Father had only attended two of the
weekly classes over the approximately two-month period before trial.
Although Father testified that he completed a domestic violence class in
2013, he provided no documentation, causing the court to note that Father
“knew he needed to provide proof of any classes but his only explanation
for failing to do so was that he had a lot of things going on in his life.” The
DCS caseworker testified there was nothing further DCS could offer Father
to assist him in remedying the reasons J.P. and E.P. came into care.

¶11            Father argues the superior court erred because “he was in the
process of completing his services” at the time of trial; he now has
“appropriate housing, stable employment” and can meet the children’s
needs and he left the children’s mother to eliminate domestic violence in
the home. The court was not required to accept Father’s testimony about
such changes. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280 ¶ 4,
53 P.3d 203, 205 (App. 2002). Moreover, even if it did, the court was not
required to find that such relatively recent developments negate his failure
to adequately address the circumstances that caused his children to be in
care for nearly a year and a half. See Maricopa Cnty. Juv. Action No. JS-501568,
177 Ariz. 571, 578, 869 P.2d 1224, 1230 (App. 1994) (holding similar remedial
efforts were “too late” to defeat termination motion).

¶12            The record shows that Father’s attempts to remedy the
circumstances causing his children to be in care were sporadic at best. See
JS-501568, 177 Ariz. at 576, 869 P.2d at 1229. More importantly, the record
supports the conclusion that Father substantially neglected or willfully
refused to remedy the circumstances causing the children to be in care; that
he has been unable to remedy those circumstances and that there was a
substantial likelihood Father would not be capable of effectively parenting
the children in the near future. See A.R.S. § 8-533(B)(8)(a), (c). Accordingly,
the superior court did not err in terminating Father’s parental rights on
time-in-care grounds.5

II.    The Superior Court Did Not Err In Finding Termination Was In
       The Children’s Best Interests.

¶13          Best interests may be based on a finding that (1) termination
would benefit the child, or (2) continuing the parental relationship would
harm the child. James S. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 351, 356 ¶18,


5Given this conclusion, this court need not address whether the superior
court also properly terminated Father’s parental rights based on a finding
of substance abuse. See Jesus M., 203 Ariz. at 280 ¶ 3, 53 P.3d at 205.


                                       5
                            JUAN P. v. DCS, et al.
                            Decision of the Court

972 P.2d 684, 689 (App. 1998); see also Mary Lou C. v. Ariz. Dep’t of Econ. Sec.,
207 Ariz. 43, 50 ¶19, 83 P.3d 43, 50 (App. 2004) (court also properly may
take into account whether child is adoptable and evidence “that an existing
placement is meeting the needs of the child”). Here, the superior court
found, and the record supports, that termination was in the children’s best
interests because their needs were being met by the placement; they were
adoptable and severance would provide them stability and permanency
and returning them to Father would subject them to untreated substance
abuse, among other things.

¶14             Father does not challenge these findings but, instead, argues
he loves and “is bonded to his children,” and provided them financial
support. The superior court did note that “Father appears to love his
children and admits that he has made poor parenting decisions.”
Notwithstanding this acknowledgement, however, the superior court
found that severance was in the best interests of the children. On this
record, in doing so, the superior court did not err. See Jordan C. v. Ariz. Dep’t
of Econ. Sec., 223 Ariz. 86, 93 ¶ 18, 219 P.3d 296, 303 (App. 2009).

                               CONCLUSION

¶15             The superior court’s order terminating Father’s parental
rights to J.P. and E.P. is affirmed.




                                   :ama




                                          6